

117 HR 626 IH: Teleabortion Prevention Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 626IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Wright (for himself, Mr. Mooney, Mr. Aderholt, Mr. Weber of Texas, Mr. Lamborn, Mr. Wittman, Mr. Joyce of Pennsylvania, Mr. Babin, Mr. Smith of Missouri, Mr. Norman, Mr. Grothman, Mr. Allen, Mr. Jordan, Mr. Hice of Georgia, Mr. Duncan, Mr. Johnson of Louisiana, Mr. Banks, Mr. Jackson, and Ms. Herrell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit chemical abortions performed without the presence of a healthcare provider, and for other purposes.1.Short titleThis Act may be cited as the Teleabortion Prevention Act of 2021.2.Chemical abortions prohibited without a healthcare provider present(a)Chemical abortions prohibited without a physician presentChapter 74 of title 18, United States Code, is amended—(1)in the chapter heading by striking Partial-Birth; and(2)by inserting after section 1531 the following:1532.Chemical abortions prohibited without a healthcare provider physically present(a)OffenseAny healthcare provider who, in or affecting interstate or foreign commerce, who knowingly provides or attempts to provide a chemical abortion—(1)without physically examining the patient;(2)without being physically present at the location of the chemical abortion; or(3)without scheduling a follow-up visit for the patient to occur not more than 14 days after the administration or use of the drug to assess the patient’s physical condition,shall be fined not more than $1,000 or imprisoned not more than 2 years, or both. This subsection does not apply to a chemical abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself. (b)No liability of the patientA patient upon whom an abortion is performed may not be prosecuted under this section or for a conspiracy to violate this section.(c)DefinitionsIn this section:(1)Abortion drugThe term abortion drug means any medicine, drug or any other substance, or any combination of drugs, medicines or substances, when it is used—(A)to intentionally kill the unborn child of a woman known to be pregnant; or(B)to intentionally terminate the pregnancy of a woman known to be pregnant, with an intention other than—(i)to produce a live birth; or(ii)to remove a dead unborn child.(2)Attempts to provideIn this section, the term attempts to provide, means conduct that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in a chemical abortion.(3)Healthcare providerThe term healthcare provider means any person licensed to prescribe prescription drugs under applicable Federal and State laws.(4)ProvideIn this section, the term provide, means to dispense or prescribe an abortion drug, or to otherwise make an abortion drug available to a patient.(5)Chemical abortionThe term chemical abortion refers to the use of an abortion drug to—(A)intentionally kill the unborn child of a woman known to be pregnant; or(B)intentionally terminate the pregnancy of a woman known to be pregnant, with an intention other than—(i)to produce a live birth; or(ii)to remove a dead unborn child.(6)Unborn childThe term unborn child means an individual organism of the species homo sapiens, beginning at fertilization, until the point of being born alive as defined in section 8(b).(d)Rule of construction regarding ectopic pregnancyNothing in this section shall be construed to have any impact on the treatment of a verified ectopic pregnancy.(e)SeverabilityIf any provision of this section or the application of such provision to any person or circumstance is held to be invalid, the remainder of this section and the application of the provisions of the remainder to any person or circumstance shall not be affected thereby..(b)Clerical amendments(1)Chapter 74The table of sections for such chapter is amended by inserting after the item relating to section 1531 the following:1532. Chemical abortions prohibited without a healthcare provider physically present..(2)Part IThe table of chapters for part I of title 18, United States Code, is amended by striking the item relating to chapter 74, and inserting the following:74.Abortions1531.